Case 1:21-cr-00021-TSK-MJA Document 49 Filed 07/29/21 Page 1 of 5 PageID #: 100



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                   Plaintiff,

       v.                                  Crim. Action No.: 1:21CR21
                                                         (Judge Kleeh)

 HARLIE CHRISTIAN SHAW,

                   Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   July   13,   2021,   the   Defendant,   Harlie   Christian   Shaw

 (“Shaw”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 One of the Indictment, charging her with Unlawful Possession of a

 Firearm in violation of Title 18, United States Code, Sections

 922(g)(1) and 924(a)(2).        Shaw stated that she understood that the

 magistrate judge is not a United States District Judge, and Shaw

 consented to pleading before the magistrate judge.              This Court

 referred Shaw’s plea of guilty to the magistrate judge for the

 purpose of administering the allocution, pursuant to Federal Rule

 of Criminal Procedure 11, making a finding as to whether the plea

 was knowingly and voluntarily entered, and recommending to this

 Court whether the plea should be accepted.
Case 1:21-cr-00021-TSK-MJA Document 49 Filed 07/29/21 Page 2 of 5 PageID #: 101



 USA v. SHAW                                                        1:121CR21
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Shaw’s statements during the plea hearing, and the

 Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Shaw

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Shaw was aware of the nature of the charges

 against her and the consequences of her plea, and that a factual

 basis existed for the tendered plea.        The magistrate judge issued

 a Report and Recommendation Concerning Plea of Guilty in Felony

 Case (“R&R”) [Dkt. No. 47] finding a factual basis for the plea

 and recommending that this Court accept Shaw’s plea of guilty to

 Count One of the Indictment.

       The magistrate judge released Defendant on the terms of the

 Order Setting Conditions of release.        [Dkt. No. 38].

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.            Neither Shaw nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 47], provisionally ACCEPTS Shaw’s guilty plea, and

                                       2
Case 1:21-cr-00021-TSK-MJA Document 49 Filed 07/29/21 Page 3 of 5 PageID #: 102



 USA v. SHAW                                                        1:121CR21
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 ADJUDGES her GUILTY of the crime charged in Count One of the

 Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Shaw, and prepare a presentence investigation

 report for the Court;

       2.    The    Government   and   Shaw   shall   each     provide   their

 narrative descriptions of the offense to the Probation Officer by

 August 6, 2021;

       3.    The presentence investigation report shall be disclosed

 to Shaw, her counsel, and the Government on or before October 5,

 2021;   however,    the   Probation   Officer   shall   not    disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before October 19, 2021;

                                       3
Case 1:21-cr-00021-TSK-MJA Document 49 Filed 07/29/21 Page 4 of 5 PageID #: 103



 USA v. SHAW                                                        1:121CR21
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 November 2, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and      motions   for   departure   from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 November 18, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with her the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Shaw on

 December 17, 2021, at 10:00 a.m., at the Clarksburg, West Virginia

 point of holding court.           If counsel anticipates having multiple

 witnesses     or   an   otherwise   lengthy   sentencing   hearing,   please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

       It is so ORDERED.




                                         4
Case 1:21-cr-00021-TSK-MJA Document 49 Filed 07/29/21 Page 5 of 5 PageID #: 104



 USA v. SHAW                                                        1:121CR21
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: July 29, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
